86 F.3d 1146
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Scott Philip BROOKER, Plaintiff, Appellant,v.COMMISSIONER, NEW HAMPSHIRE DEPARTMENT of CORRECTIONS, etal., Defendants, Appellees.
No. 95-1545.
United States Court of Appeals, First Circuit.
May 13, 1996.

Scott Philip Brooker on brief pro se.
Before SELYA, CYR and LYNCH, Circuit Judges.
PER CURIAM.


1
We have reviewed the record and plaintiff's arguments.   We affirm for the reasons stated in the district court's May 4, 1995 order of dismissal.


2
Affirmed.